Nicor Inc.
Form 10-Q
Exhibit 10.03


 
FIRST AMENDMENT TO
RESTRICTED STOCK UNIT AGREEMENT
NICOR INC. 2006 LONG-TERM INCENTIVE PLAN
 
THIS FIRST AMENDMENT is entered into effective as of the 27th day of March, 2008
by and between Russ M. Strobel (the “Employee”), and Nicor Inc., an Illinois
corporation (the “Company”).
WITNESSETH THAT:
 
WHEREAS, the Company and the Employee entered into a Restricted Stock Unit
Agreement dated as of March 27, 2008 (the “Restricted Stock Unit Agreement”)
evidencing an award of Restricted Stock Units by the Company to the Employee
pursuant to Section 4.4 of the Nicor Inc. 2006 Long-Term Incentive Plan (the
“Plan”); and
 
WHEREAS, the Restricted Stock Unit Agreement does not accurately reflect the
Company’s intent with regard to the earliest date for delivery to the Employee
of Stock following the vesting of the awarded Restricted Stock Units; and
 
WHEREAS, the Company and the Employee are entering into this First Amendment in
order to correct this error in the Restricted Stock Unit Agreement;
 
NOW, THEREFORE, IT IS AGREED, by and between the Company and the Employee as
follows:
 
I.           Paragraph 1 of the Restricted Stock Unit Agreement is hereby
deleted in its entirety and the following new Paragraph 1 is substituted in lieu
thereof:
 
“1.           Award.  Subject to the terms of this Agreement and the Plan, the
Employee is hereby awarded the right to receive 18,650 shares of Stock (the
“Restricted Stock Units”) subject to vesting as provided in Paragraph 4, the
delivery of which shares of Stock is deferred until the earliest of:
 
(a)           the Employee’s death or disability (within the meaning of Section
409A of the Code);
 
(b)           a Change in Control; or
 
(c)           the six-month anniversary following Employee’s separation from
service (within the meaning of Section 409A of the Code) from the Company and
all Related Companies.
 
For purposes of this Agreement, the term "Disability" means the inability of the
Employee, by reason of a medically determinable physical or mental impairment,
to engage in any substantial gainful activity, which condition, in the opinion
of a physician selected by the Committee, is expected to result in death or can
be expected to
 

--------------------------------------------------------------------------------


 
last for a continuous period of not less than 12 months.  For purposes of this
Agreement, “Retirement” means the date the Employee has attained at least (i)
age 65, or (ii) age 55 and has at least 10 years of employment with the Company
or any Related Companies.”
 
II.          Except where the context clearly implies or indicates the contrary,
a word, term, or phrase used in the Plan is similarly used in this First
Amendment.
 
III.         Except as otherwise expressly amended by this First Amendment, the
Restricted Stock Unit Agreement shall remain in full force and effect in
accordance with its original terms.
 
IN WITNESS WHEREOF, the Employee has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, and its
corporate seal to be affixed hereto, all effective as of the date first above
written.




 

     /s/ RUSS M. STROBEL        Russ M.  Strobel                          
 NICOR INC.                  By:  /s/ CLAUDIA COLALILLO        
 Senior Vice President Human Resources
 and Corporate Communications
 
             ATTEST:                    /s/ NEIL J. MALONEY        
 Its:  Assistant Secretary        

 


 



  2
 

 
